DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
Status of Claims
Claims 72-81,84-94,96-104 and 106-145 are allowed.

Information Disclosure Statements
The information disclosure statement(s) (IDSs) submitted on Dec 16, 2020 (total of 2) and March 1 2021 have/has been considered by the Examiner. The submission(s) is/are in compliance with the provisions of 37 CFR § 1.97. Enclosed with this Office Action is a return-copy of the PTO-1449 Forms with the Examiner's initials and signature indicating those references that have been considered. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                   
                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM Y LEE/
Examiner, Art Unit 1629                                                                                                                                                                                             
/Kortney L. Klinkel/Primary Examiner, Art Unit 1699